April 22, 2015
Return to:
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711
                                      NO.03-15-00028-CR


NAKIA DESHAWN LEWIS,                                 IN THE COURT OF APPEALS
       Appellant

                                                     THIRD JUDICIAL DISTRICT


THE STATE OF TEXAS,
       Appellee                                      SITTING AT AUSTIN, TEXAS


                         Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       On April 7, 2015, appellant's appointed counsel filed a brief in the above styled and

numbered cause pursuant to Anders v. California,386 U.S. 738 (1967).

       NAKIA DESHAWN LEWIS, appellant, moves this court to provide her pro se access to

a copy ofthe appellate record including the clerk's record and the court reporter's record.

       Appellant requests an extension of time of 30 days from the date she receives the

appellaterecord to file a pro se response to counsel's Anders brief.

                                                     Respectfully submitted


                                                     tJalua Deshawn Lewis, Pro se Appellant

                                CERTIFICATE OF SERVICE


       This is to certify that on the \~J       day of fffdi f             , 20 In , a true and
correct copy of the above and foregoing document was served by mail on Ms. Meagan White,
Assistant District Attorney, Tom Green County Courthouse,_Court Street Annex, J24 West
Beauregard, San Angelo, Texas 76903.            a      ^
                                                      'hfa.
                                                         ia Deshawn Lewis, Pro se Appell
#^




     /RECEIVED \
         APR 2 2 2015
      THIRD COURTOFAPPEALS.
     V   JEFFREY D.KYLE /




                    WW(9(
v<